                                           Case 4:19-cv-07637-JST Document 36 Filed 02/26/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ARMIDA RUELAS, et al.,                             Case No. 19-cv-07637-JST
                                                       Plaintiffs,
                                   8
                                                                                           ORDER VACATING HEARING
                                                v.
                                   9

                                  10    COUNTY OF ALAMEDA, et al.,                         Re: ECF No. 13
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendants Alameda County and Sheriff Gregory J. Ahern’s motion to

                                  14   dismiss. ECF No. 13. Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-

                                  15   1(b), the Court finds the matter suitable for disposition without oral argument. The hearing on this

                                  16   matter, currently scheduled for March 4, 2020, is hereby VACATED.

                                  17          IT IS SO ORDERED.

                                  18   Dated: February 26, 2020
                                                                                       ______________________________________
                                  19
                                                                                                     JON S. TIGAR
                                  20                                                           United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
